PER CURIAM.
Claimant appeals the deputy commissioner’s denial of her claim for workers’ compensation benefits. We affirm.
We note, however, the employer/carrier has conceded that claimant’s attorney is entitled to a fee for securing payment of Dr. Feinstein’s bill because he was authorized, although inadvertently. We, therefore, award claimant’s attorney a fee of $650 for services in the prosecution of this claim at the hearing below and on appeal before us.
ROBERT P. SMITH, Chief Judge, and MILLS and SHIVERS, JJ., concur.